 

 

Case 3:21-cr-00009-BJD-JRK Document 42 Filed 06/21/21 Page 1 of 2 PagelD 1376

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

UNITED STATES OF AMERICA CASE NO. 3:21-cr-9-BJD-JRK
=

GRETCHEN MICHELE CAMP

 

 

Counsel for Government: Counsel for Defendant:
Bonnie Glober Elizabeth White
Frank Talbot Bryan DeMaggio

Mai Tran

 

HONORABLE BRIAN J. DAVIS
UNITED STATES DISTRICT JUDGE

Courtroom Deputy: Chloe Swinton Court Reporter: Shelli Kozachenko
U.S. Probation: Irish Anderson

 

CLERK’S MINUTES
PROCEEDINGS OF: CONTINUATION OF SENTENCING

Sentencing continued from May 20, 2021
Plea previously accepted.
Defendant adjudged guilty on Count(s) One and Two of the Information.

Imprisonment: FORTY-TWO (42) MONTHS, this term consists of a
FORTY-TWO (42) MONTH term as to Counts One and Two of the
Information, all such terms to run concurrently.

The Court makes the following recommendations to the Bureau of Prisons:
e Incarceration at FCI Coleman.

Supervised Release: THREE (3) YEARS, this term consists of a THREE (3)
YEAR term as to Counts One and Two of the Information, all such terms to run
concurrently.

Special conditions of supervised release:

e Defendant shall be prohibited from incurring new credit charges,
opening additional lines of credit, or obligating yourself for any
major purchases without approval from the Probation Officer.

e Defendant shall provide the probation officer access to any
requested financial information.

 
 

 

Case 3:21-cr-00009-BJD-JRK Document 42 Filed 06/21/21 Page 2 of 2 PagelD 1377

e Defendant shall refrain from engaging in any employment in the
finance/accounting industry.

e Defendant shall cooperate in the collection of DNA as directed by
the probation officer.

e The mandatory drug testing requirements of the Violent Crime
Control Act are suspended.

Special Assessment: $200.00 to be paid immediately.

Restitution: $5,.699,043.01, jointly and severally with Richard Everett Camp in
Docket No. 3:20-cr-95(S1)-BJD-MCR

United States’ Unopposed Motion for Entry of Order of Forfeiture and
Preliminary Order of Forfeiture for Specific Assets (Doc. 28) is GRANTED.

Motion by the United States for Downward Departure of Defendant’s Sentence
Based Upon Substantial Assistance (Doc. 30) is GRANTED.

Defendant’s Motion for Downward Departure Pursuant to §5K2.12 (Coercion
and Duress) (Doc. 36) is DENIED.

Defendant advised of right to appeal and to counsel on appeal.

Defendant may voluntarily surrender at the institution designated by the
Bureau of Prisons.

Date: June 17, 2021
Time: 2:05 p.m. — 2:23 p.m.
Total: 18 Minutes

 
